DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on September 14, 2022 is acknowledged.  The examiner confirmed by phone call on September 22, 2022 to Anthony Marshik the election of the radial bearing of Group I. This results in one of the withdrawn claims being claim 11 rather than claim 9.
Claims 6, 8, and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II (claim 11) and Species B (claims 6 and 8), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 22, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, and 10 recite “that is at or about or less than”.  The term “about” the claims is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
It is unclear what would constitute “about” in the context of a thermal expansion coefficient. See MPEP 2173.05(b).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (U.S Pre-Grant Publication 20180023584) hereainfter Morgan in view of Sakota et al. (U.S Pre-Grant Publication 20200256343) hereinafter Sakota.
Regarding claim 1, Morgan discloses:
A heat transfer circuit {[0001]}, comprising:
a compressor {Figure 3 (22’)} including:
a housing {Figure 3 casing (30), [0031]},
a shaft rotatable relative to the housing to compress a working fluid {Figure 4 (42), [0032]},
a gas bearing including an outer surface of the shaft and a support surface of the housing {Figures 6-9, (80)/(82) include outer surface of (42) and support surface (90)/(92)}
the outer surface having grooves that direct gas between the outer surface and the support surface when the shaft is rotated to form a layer of the gas between the support surface and the outer surface {Figure 9 (74a/b) is on the outer surface of the shaft and directs gas as claimed [0043]},
the layer of gas configured to support the shaft {[0043], [0050]};
a condenser to cool the working fluid {Figure 2 (24)},
an expander to expand the working fluid {Figure 2 (25)/(27)};
an evaporator to heat the working fluid with a process fluid {Figure 2 (28)};
a main flow path traveling through the compressor, the expander, and the evaporator, and back to the compressor {Figure 2 (22’) is in main flow path with (25)/(27), (28) and back to (22’)}; and
Morgan does not teach:
a conduit extending from the condenser, the evaporator, or between the condenser and the evaporator in the main flow path and to the compressor {Figure 4, conduit (SL) flows from condenser back to the compressor},
Morgan additionally does not explicitly state:
 the conduit configured to supply a portion of the working fluid to the compressor to cool the gas bearing.
Sakota teaches a heat exchanger {Figure 2 (9)} that receives the working fluid from the compressor and sends the working fluid via conduit or air-cooling line (11) to the gas bearings {Figure 4 (Sa) has working fluid G, [0041]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the working fluid of Morgan worked on by a heat exchanger including the condenser and/or evaporator of Morgan before routed to the gas bearings of Morgan as taught by Sakota.  One of ordinary skill in the art would be motivated to do so as the supply of air to the gas bearings may be used for cooling as well {Sakota [0041]}.    
The combination of Morgan and Sakota therefore teaches:
a conduit extending from the condenser, the evaporator, or between the condenser and the evaporator in the main flow path and to the compressor {Morgan (SL) is modified to be routed through condenser and/or evaporator before introduced back into compressor by teachings from Sakota},
the conduit configured to supply a portion of the working fluid to the compressor to cool the gas bearing {Sakota [0041]}.
Regarding claim 2, Morgan further discloses wherein the conduit selectively supplies the portion of the working fluid {Figure 4 (29) and [0048]-[0051] gas bearings are used if magnetic bearings fail}.
Regarding claim 7, the combination of Morgan and Sakota further teaches:
wherein the support surface includes two or more apertures each respectively fluidly connected to the conduit {Morgan Figure 7A (86) has 8 instances, is part of support surface of (92), and is connected to (84), [0041]},
the portion of the working fluid flowing through the two or more apertures and between the support surface of the housing and the outer surface of the shaft to cool the gas bearing {Morgan Figure 8 shows working fluid flowing to G2 between (92) and (42), [0042]; Sakota [0041]}.
Regarding claim 9, Morgan further discloses wherein the gas bearing is a radial gas bearing for radially supporting the shaft {Figure 6 (80)/(82) [0050]}, the outer surface is an outer radial surface of the shaft {Figures 8/9 outer radial surface of (42)}, and the support surface is a radial support surface of the housing {Figure 8/9 (90)/(92) is support surface}.
Regarding claim 12, Morgan discloses:
A method of operating a heat transfer circuit {[0001]},
the heat transfer circuit including:
a compressor with a gas bearing and shaft {Figures 3/6 (22’) has gas bearing (80)/(82) and shaft (42),
a condenser {Figure 2 (24)},
an expander {Figure 2 (25)/(27)}, and
an evaporator {Figure 2 (28)},
the method comprising:
directing a working fluid through a main flow path of the heat transfer circuit {Figure 2 see arrows, [0028]},
the main flow path directing the working fluid through the compressor, the condenser, the expander, an evaporator, and back to the compressor {Figure 2 see arrows, [0028]}; and
the gas bearing supporting the shaft while the shaft rotates to compress the working fluid {Figure 10 (S105) and (S109), [0050]},
a flowrate of the portion of the working fluid supplied to the compressor being based on heat generated in the gas bearing {The heat generated by the bearing increases with rotational speed of the shaft. The flowrate of the working fluid induced by the grooves (74) will also increase based on the rotational speed of the shaft, see [0043] and Figure 10 (S107).  Based on this the flowrate of the working fluid is “based on” the heat generated in the bearing.}.
Morgan does not teach
supplying a portion of the working fluid in the main flow path at the condenser, at the evaporator, or between the condenser and the evaporator to the compressor to cool the gas bearing
Sakota teaches a heat exchanger {Figure 2 (9)} that receives the working fluid from the compressor and sends the working fluid via conduit or air-cooling line (11) to the gas bearings {Figure 4 (Sa) has working fluid G, [0041]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the working fluid of Morgan worked on by a heat exchanger including the condenser and/or evaporator of Morgan before routed to the gas bearings of Morgan as taught by Sakota.  One of ordinary skill in the art would be motivated to do so as the supply of air to the gas bearings may be used for cooling as well {Sakota [0041]}.    
The combination of Morgan and Sakota therefore teaches:
supplying a portion of the working fluid in the main flow path at the condenser, at the evaporator, or between the condenser and the evaporator to the compressor to cool the gas bearing {Morgan (SL) is modified to be routed through condenser and/or evaporator before introduced back into compressor by teachings from Sakota which explicitly provides cooling Sakota [0041]}




Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Sakota as applied to claim 1 above, and further in view of Martignago et al (U.S Pre-Grant Publication 20200011341) hereinafter Martignago and Alexey Kurlov and Aleksandr Gusev, Tungsten Carbides: Structure, Properties and Application in Hardmetals, Springer Science and Business Media, pg 3, hereinafter Kurlov.
Regarding claim 3, the combination of Morgan and Sakota teaches the heat transfer circuit of claim 1.  Morgan and Sakota are silent regarding the material of the outer surface of the shaft, and therefore silent regarding wherein the outer surface of the shaft is a material with a thermal expansion coefficient that is at or about or less than 20 x 10-6 m/(m*k).
Martignago pertains to turbomachines used in refrigeration cycles.  Martignago teaches the material of the outer surface of the shaft is commonly/currently tungsten carbide {[0010], [0021]}.   One of ordinary skill in the art would have to choose a material for the outer surface of the shaft of Morgan.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the current materials used for shafts of turbo machines used in refrigeration cycles as taught by Martignago for the material of the outer surface of the shaft of the combination of Morgan and Sakota.  One of ordinary skill in the art would be motivated to do so for its material properties that lead to it being used in current technology {Martignago [0021]}.   
    Kurlov pertains to the material properties of tungsten carbides.  Kurlov teaches the coefficient of thermal expansion of Tungsten carbide is approximately 5.5 x 10-6 / K.  Therefore, the combination of Morgan, Sakota, and Martignago teaches wherein the outer surface of the shaft is a material with a thermal expansion coefficient that is at or about or less than 20 x 10-6 m/(m*k) {Martignago [0010] teaches using tungsten carbide which has the coefficient listed directly above which is less than 20 x 10-6}.
Regarding claim 4, the combination of Morgan, Sakota, and Martignago with evidence from Kurlov further teaches wherein the outer surface of the shaft is a material with a thermal expansion coefficient that is at or about or less than 15 x 10-6 m/(m*k) {Martignago [0010] teaches using tungsten carbide which has the coefficient of 5.5 x 10-6 / K which is less than 20 x 10-6 / K}.



Claims 5 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Sakota as applied to claim 9 above, and further in view of Martignago et al (U.S Pre-Grant Publication 20200011341) hereinafter Martignago.
Regarding claim 5, the combination of Morgan, Sakota, and Martignago used in the rejection of claim 3 further teaches wherein the outer surface of the shaft comprises tungsten carbide {Martignago [0010]}.
Regarding claim 10, the combination of Morgan and Sakota teaches the heat transfer circuit of claim 1, but is silent regarding the sizes of the shaft and the radial clearance in the radial gas bearing or their relative sizes.
Martignago pertains to turbomachines used in refrigeration cycles.  Martignago teaches gas bearings require very small clearances but require enough clearance to avoid bearing seizure {[0011]}.  This teaching shows that gas bearing clearance is a result effective variable.
One of ordinary skill in the art would have to choose the radius of the shaft of Morgan and the clearances of the radial gas bearing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a very small clearance for a gas bearing as taught by Martignago by performing a routine optimization for the clearance of the gas bearing of the combination of Morgan and Sakota {see MPEP 2144.05 II}.  One of ordinary skill in the art would be motivated to do so as Martignago teaches the clearance is a result effective variable that impacts stability and bearing seizure {Martignago [0011]}.   
By routinely optimizing the radial clearance the ratio of the radial clearance to the shaft radius is also optimized as the shaft is a fixed radius at the gas bearing for a given design.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a radial clearance in the radial gas bearing between the outer radial surface and the radial support surface be at or about or less than 0.0011 of the radius of the shaft for the gas bearing of the combination of Morgan and Sakota {see MPEP 2144.05 II}.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Engesser et al. (U.S Patent 7,699,529) teaches grooves for fluid dynamic bearings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799